The opinion of the Court was drawn up by
Tenney, C. J.
From the facts stated in the petition, and from a copy of the disclosure, certified by the respondents as justices of the peace and quorum of the county of Sagadahoc, some of the proceedings were quite irregular. But no error of record appears from any document before the Court. No record evidence shows that Joseph Berry, the alleged debtor, was admitted to his oath by the respondents.
The writ prayed for can present only the record of the proceedings of the tribunal. Nothing dehors the record can be proved by the petitioner.
It has been doubted whether the writ of certiorari can be properly issued in a case of this kind. The statute in relation to poor debtors contains only, one provision for a record by justices of the peace and quorum, and that is in §§ 29 and 30 of c. 113, which treats of matters foreign to the case before us. Pike v. Harriman, 39 Maine, 52.
Exceptions sustained. — Writ denied, without costs.
Rice, Appleton, Cutting, May and Davis, JJ., concurred.